Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 10/12/2022. 
Claims 1-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 10/12/2022, has been entered. Claims 1, 4, 13, 16-17, and 19 have been amended. Applicant’s amendments to the claims have overcome the claim objections.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4-11, 13-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glazer et al (US 9824391 B2), in view of Siddique et al (US 20160210602 A1), hereinafter Siddique, and further in view of Schnack et al (NPL – see attached), hereinafter Schnack.

Regarding claim 19, Glazer teaches a system comprising: 
a cloud processing environment comprising at least one server; the at least one server comprising at least one processor and a non- transitory computer-readable storage medium; the non-transitory computer-readable storage medium comprising executable instructions; and the executable instructions when executed by the at least one processor from the non-transitory computer-readable storage medium (Glazer: “A server computer system comprising: a processor; and a non-transitory memory configured to communicate with the processor, the non-transitory memory having instructions stored thereon that are executable by the processor to cause the server computer system to perform operations” Claim 11 – “The user system 10, such as a computer, may connect to the Internet 12 or other media through an HTTP or wireless browser. The Internet 12 may then connect to a virtual reality shopping server 14 to send virtual reality contents to the user browser to provide a 3D virtual reality shopping experience.” Col. 3, lines 38-43 – As seen in Figure 1, the user system is remotely connected to the server over the internet. This remote, internet-connected link is recognized to be a cloud environment.) cause the at least one processor to perform operations comprising: 
custom rendering and custom populating a Virtual Reality (VR) store with item images associated with items for a customer during a VR session (Glazer: “Once connected to the shipping server, the shopper's virtual reality shopping experience may begin with navigating to a shopping mall or store. There have been many attempts to provide 3D navigation, but most use two dimensional projections of 3D augmented by java script “on mouse” images and using image maps for further interaction. However, the present invention provides the user with an actual 3D virtual reality experience through a server side software which sends virtual reality content to the user's browser.” Col. 4, line 59-Col. 5, line 1 – “When the user locates a product he would potentially like to purchase, he may view the product in a 3D interactive virtual reality manner as if at the store and viewing the product. As illustrated in FIG. 3B, the product, a shower companion 56, is shown on a separate screen. As illustrated in FIG. 3C, the user may interactively rotate the product in any and all possible 360 degree rotations, zoom in and out, and interact with the merchandise in a life-like manner.” Col. 7, lines 4-11– “The merchant may have the ability to select images, sounds, animations, touch, and scripted virtual reality interaction with the store front using a variety of virtual reality elements and virtual world objects such as manikins, marquis and other signs, rotating displays with merchandises or other objects, and interactive displays. Product demonstrations may be presented” Col. 6, lines 13-20); 
providing a VR interface to a customer-operated device for navigating the VR store during the VR session (Glazer: “The shopping location, having at least one store, may be displayed to the user computer screen in a 3-dimensional interactive simulation view via a web browser to emulate a real-life shopping experience for the user at 602. A request may be obtained to enter into one of the stores at 604. The store website may then be displayed to the user computer screen in the same web browser at 606.”Col. 10, lines 61-67 – “Once connected to the shipping server, the shopper's virtual reality shopping experience may begin with navigating to a shopping mall or store. There have been many attempts to provide 3D navigation, but most use two dimensional projections of 3D augmented by java script “on mouse” images and using image maps for further interaction. However, the present invention provides the user with an actual 3D virtual reality experience through a server side software which sends virtual reality content to the user's browser.” Col. 4, line 59-Col. 5, line 1 – See also Figures 2A-B.); 
providing interactive information for selected items associated with selected item images within the VR store during the VR session through the VR interface (Glazer: “When the user locates a product he would potentially like to purchase, he may view the product in a 3D interactive virtual reality manner as if at the store and viewing the product. As illustrated in FIG. 3B, the product, a shower companion 56, is shown on a separate screen. As illustrated in FIG. 3C, the user may interactively rotate the product in any and all possible 360 degree rotations, zoom in and out, and interact with the merchandise in a life-like manner. …Information about the product 58 may also be provided such as where the product was made, special features of the product, ingredients (if the product is food), and the like.” Col. 7, lines 4-19 – “The user may click on the store front at 110 and be directed to the virtual reality portion of the merchant's website. The user may select an item to view, view the item in 3D rotational view, and interact with the product such as opening and closing draws, and the like at 112.” Col. 10, Lines 32-37); 
providing a natural-language chatbot for assistance within the VR store during the VR session through the VR interface (Glazer: “FIGS. 4A and 4B are screen shots illustrating the concierge in accordance with an embodiment of the present invention. A concierge 62 may be present to assist the user with the virtual shopping experience. The concierge 62 may be present in any form such as a human, or the robot as illustrated in FIGS. 4A and 4B. The concierge 62 may be used to assist the user in shopping through the mall, help find merchandise, help find a store, and the like. The concierge may use any or all the virtual reality elements may be used to effect the help experience such as speech simulation, speech recognition, text, and the like.” Col. 8, lines 15-26); 
providing selectable VR rooms that the customer can navigate to within the VR store during the VR session through the VR interface for real-time interaction with other customers associated with other VR sessions (Glazer: “when clicking the store front, the user may be directed to the virtual reality enhanced portions 70 … where the store is also presented in a 3D virtual reality world. Once in the store, … Offers may also be presented at the store front 52 as illustrated in FIG. 2A.” Col. 6, lines 41-53 – “The mall may be viewed as a cylindrical geometry wherein the store fronts 50 a, 50 b, 50 n are arranged in horizontal layers (i.e. floors) facing toward the center line of the cylinder.” Col. 5, lines 64-67); 
providing options via the VR interface for the customer to expose cart contents of a cart of the customer to a different customer, expose different cart contents of a cart for the different customer to the customer when the customer navigates to a particular one of the VR rooms (Glazer: “the mall may emulate the social aspects of shopping. People often attract other people, so visual and audio feedback may be used to emulate social shopping. … people may be “linked up” in the vehicle while driving to the mall or at the mall. When linked up, the customers may be able to view each other, view each other's shopping carts, traverse the mall together, and communicate with each other through audio feedback. … linking up with other people will allow them to see the same stores, merchandise, shopping carts, and the like.” Col. 8, lines 51-61); 
rendering a virtual transaction terminal within the VR store during the VR session when the customer navigates to a checkout area of the VR store or when the customer selects a checkout option through the VR interface (Glazer: “Once the user completes his shopping, he may check out of the mall 122 and purchase all the items in the shopping cart with a single transaction checkout without having to check out of each merchant's storefront individually.” Col. 10, lines 52-56 – “When the user has completed his shopping and is ready to check out of the mall, a purchase requester 718 may receive a request to purchase the products in the virtual shopping cart, whereby the products may be from a variety of different stores.” Col. 11, lines 33-37); and 
processing a payment for cart items present in the cart of the customer and processing loyalty credits for a loyalty account of the customer from the virtual transaction terminal to checkout the customer from the VR store and end the VR session (Glazer: “facilitating, by the server computer system, payment processing to the first merchant and the second, different merchant for at least the first and second items in the electronic shopping cart of the user in response to a single payment request from the user” Claim 1 – “the user may want to buy a certain product to obtain frequent flyer miles. A cost tradeoff between the product price and the rewards earned may be presented to the user to provide for a more informed shopping experience.” Col. 6, lines 61-64 – See also Figure 5.),
but does not specifically teach adding a particular item of the different cart to the cart of the customer, or that a display shelf of custom populated items is rendered at checkout.
However, Siddique teaches a virtual reality online shopping environment (Siddique: Abstract, [0126]), including:
 adding a particular item of the different cart to the cart of the customer (Siddique: “During a shopping session, individual shopping carts as well as shared shopping carts are available. In an exemplary embodiment, changes made by a user of the shared shopping cart are synchronized across all users of the shared shopping cart. An alternative option would be to make the shopping cart only viewable to others (read-only). Split-Bill also enables product-wise division. Users can also pick and choose which items from each of the members shopping carts they would like to pay for. An exemplary embodiment of such a method is illustrated in FIG. 21E. As shown in this figure, a user has chosen to pay for his “Red Jersey”, Alisha's sweater, and Robin's socks and tuque. The user's total is also shown. … Users can drag and drop items from a shared shopping cart into a list under their name. The list indicates the items that the user would like to pay for. … Users can drag and drop items from a shared shopping list into a list under their name and indicate the amount of the total bill that they would like to pay.” [0221]); and
 that a display shelf of custom populated items is rendered at checkout (Siddique: “FIG. 47B also shows features available to the user for specifying the delivery information 1112 of a product upon purchase.” [0242] – “The shopping module 60, based on the user-specified preferences and information may also make recommendations regarding items of apparel that are based on the user's interests, preference and style that have been determined from previous purchases.” [0131] – With reference to Figure 47B, a display with a suggested item “What’s New” is rendered alongside the checkout process.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Glazer would continue to teach exposing the cart contents of a customer to another customer and rendering a checkout interface, except that now it would also teach that a user may add an exposed item to their own cart and that a display shelf of custom populated items is rendered along with the checkout, according to the teachings of Siddique. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to facilitate collaborative shopping (Siddique: [0006]).
While Glazer teaches that “the user may be instantly transported to the from of a desired store,” (Col. 5, lines 55-60), Glazer/Siddique do not specifically teach providing a VR laser pointer within the VR session that permits the customer to navigate directly to a location within the VR store by pointing the laser pointer to a location visible within the VR session causing the VR session to transport a view of the customer during the VR session directly to the location.
However, Schnack teaches virtual reality shopping environments (Schnack: Abstract), including providing a VR laser pointer within the VR session that permits the customer to navigate directly to a location within the VR store by pointing the laser pointer to a location visible within the VR session causing the VR session to transport a view of the customer during the VR session directly to the location (Schnack: “participants … remained in a stationary position in the physical space and traversed the virtual store via instant teleportation (IT). They used hand-held controllers to activate a virtual pointer, direct this to the desired location, and click to activate the teleport to that location (Fig. 1).” [4.2] – See also Figure 1, which illustrates that both a pointer and a line indicating direction of aim are rendered as virtual objects in VR. It is understood that such a pointer constitutes a laser pointer.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Glazer/Siddique would continue to teach moving within the VR store, including transporting instantly to a location, except that now it would also teach providing a VR laser pointer within the VR session that permits the customer to navigate directly to a location within the VR store by pointing the laser pointer to a location visible within the VR session causing the VR session to transport a view of the customer during the VR session directly to the location, according to the teachings of Schnack. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability for cheaper and larger VR stores to be supported (Schnack: Abstract).


Regarding Claim 20, Glazer/Siddique/Schnack teach the system of claim 19, wherein the customer-operated device is a desktop computer, a laptop computer, a tablet computer, a phone, a wearable processing device, or a VR device that comprises at least one VR input device operated by the customer to provide input to the VR interface (Glazer: “The user system 10, such as a computer, may connect to the Internet 12 or other media through an HTTP or wireless browser. The Internet 12 may then connect to a virtual reality shopping server 14 to send virtual reality contents to the user browser to provide a 3D virtual reality shopping experience.” Col. 3, lines 38-43– “The user may interact within the virtual reality world through a variety of means. For example, a keyboard, a mouse, voice activation, a joy stick, and the like. Human interaction may also be accomplished through motion such as with the use of a video camera to measure the gestures of a user for display to the server, motion gloves, and the like.” Col. 4, lines 52-57).

Regarding Claims 1-2, the limitations of method claims 1-2  are closely parallel to the limitations of system claim 19 and are rejected on the same basis.

Regarding Claim 4, Glazer/Siddique/Schnack teach the method of claim 1, wherein obtaining the item identifiers further includes identifying the criteria as conditions for selecting the items from one or more catalogue services (Siddique: “The users of the system 10 as mentioned above have access to various online product catalogues from virtual stores and/or virtual malls. These catalogues may be mapped from virtual stores and/or virtual malls or real stores and/or malls.” [0131] – “Users may also be provided with additional information such as … availability of items, location accessibility.” [0315] – “The VS would scan the appropriate databases detailing places, events, attractions and hotels and their associated information such as prices, availability, ticket information etc.” [0299] – “as customers browse store feeds, they may click on a product item to browse its details such as those described with reference to 22. Other details may be included such as inventory details of a particular item” [0207]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Glazer with Siddique for the reasons identified above with respect to claim 1. 


Regarding Claim 5, Glazer/Siddique/Schnack teach the method of claim 4, wherein identifying further includes processing the conditions and selecting the items from the one or more catalogue services based on recently purchased items from a transaction history of the customer, based on item filters selected or associated with the customer, or based on inventory associated with a physical store selected or associated with the customer (Siddique: “The users of the system 10 as mentioned above have access to various online product catalogues from virtual stores and/or virtual malls. These catalogues may be mapped from virtual stores and/or virtual malls or real stores and/or malls.” [0131] – “as customers browse store feeds, they may click on a product item to browse its details such as those described with reference to 22. Other details may be included such as inventory details of a particular item” [0207]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Glazer with Siddique for the reasons identified above with respect to claim 1. 

Regarding Claim 6, Glazer/Siddique/Schnack teach the method of claim 1, wherein managing further includes updating a state of the VR session, a current location with the VR store, and a current view within the VR store based on actions of the customer through the VR interface (Glazer: “Once connected to the shipping server, the shopper's virtual reality shopping experience may begin with navigating to a shopping mall or store. There have been many attempts to provide 3D navigation, but most use two dimensional projections of 3D augmented by java script “on mouse” images and using image maps for further interaction. However, the present invention provides the user with an actual 3D virtual reality experience through a server side software which sends virtual reality content to the user's browser.” Col. 4, line 59-Col. 5, line 1).

Regarding Claim 7, Glazer/Siddique/Schnack teach the method of claim 6, wherein updating further includes rendering a VR room based on a selection of the customer through the VR interface and exposing within the VR room avatars of other customers currently shopping in other VR sessions (Glazer: “when clicking the store front, the user may be directed to the virtual reality enhanced portions 70 … where the store is also presented in a 3D virtual reality world. Once in the store, … Offers may also be presented at the store front 52 as illustrated in FIG. 2A.” Col. 6, lines 41-53 – “The mall may be viewed as a cylindrical geometry wherein the store fronts 50 a, 50 b, 50 n are arranged in horizontal layers (i.e. floors) facing toward the center line of the cylinder.” Col. 5, lines 64-67 – “the mall may emulate the social aspects of shopping. People often attract other people, so visual and audio feedback may be used to emulate social shopping. … people may be “linked up” in the vehicle while driving to the mall or at the mall. When linked up, the customers may be able to view each other, view each other's shopping carts, traverse the mall together, and communicate with each other through audio feedback. … linking up with other people will allow them to see the same stores, merchandise, shopping carts, and the like.” Col. 8, lines 51-61).

Regarding Claim 8, Glazer/Siddique/Schnack teach the method of claim 7, wherein rendering further includes facilitating chat-based or voice-based communications between the customer and a second customer within the VR room (Glazer: “the mall may emulate the social aspects of shopping. People often attract other people, so visual and audio feedback may be used to emulate social shopping. … people may be “linked up” in the vehicle while driving to the mall or at the mall. When linked up, the customers may be able to view each other, view each other's shopping carts, traverse the mall together, and communicate with each other through audio feedback. … linking up with other people will allow them to see the same stores, merchandise, shopping carts, and the like.” Col. 8, lines 51-61).

Regarding Claim 9, Glazer/Siddique/Schnack teach the method of claim 8, wherein facilitating further includes exposing cart contents of the cart to the second customer and exposing second cart contents of a second cart for the second customer to the customer within the VR room (Glazer: “the mall may emulate the social aspects of shopping. People often attract other people, so visual and audio feedback may be used to emulate social shopping. … people may be “linked up” in the vehicle while driving to the mall or at the mall. When linked up, the customers may be able to view each other, view each other's shopping carts, traverse the mall together, and communicate with each other through audio feedback. … linking up with other people will allow them to see the same stores, merchandise, shopping carts, and the like.” Col. 8, lines 51-61).

Regarding Claim 10, Glazer/Siddique/Schnack teach the method of claim 9, wherein exposing further includes adding a first item associated with the second cart contents to the cart based on a second selection by the customer within the VR interface (Siddique: “During a shopping session, individual shopping carts as well as shared shopping carts are available. In an exemplary embodiment, changes made by a user of the shared shopping cart are synchronized across all users of the shared shopping cart. An alternative option would be to make the shopping cart only viewable to others (read-only). Split-Bill also enables product-wise division. Users can also pick and choose which items from each of the members shopping carts they would like to pay for. An exemplary embodiment of such a method is illustrated in FIG. 21E. As shown in this figure, a user has chosen to pay for his “Red Jersey”, Alisha's sweater, and Robin's socks and tuque. The user's total is also shown. … Users can drag and drop items from a shared shopping cart into a list under their name. The list indicates the items that the user would like to pay for. … Users can drag and drop items from a shared shopping list into a list under their name and indicate the amount of the total bill that they would like to pay.” [0221]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Glazer with Siddique for the reasons identified above with respect to claim 1. 

Regarding Claim 11, Glazer/Siddique/Schnack teach the method of claim 1, wherein managing further includes prepopulating the cart with first items based on a shopping list associated with the customer (Siddique: “Reference is now made to FIG. 21G where another exemplary embodiment of Split-Bill is shown. Users can drag and drop items from a shared shopping list into a list under their name and indicate the amount of the total bill that they would like to pay.” [0221]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Glazer with Siddique for the reasons identified above with respect to claim 1. 

Regarding Claim 13, the limitations of method claim 13 are closely parallel to the limitations of system claim 19, and are rejected on the same basis.

Regarding Claim 14, Glazer/Siddique/Schnack teach the method of claim 13, wherein providing the interactive information further includes providing options for the customer to view item pricing, item ingredients, item nutritional information, item promotion information, and compare item information for multiple items (Glazer: “When the user locates a product he would potentially like to purchase, he may view the product in a 3D interactive virtual reality manner as if at the store and viewing the product. As illustrated in FIG. 3B, the product, a shower companion 56, is shown on a separate screen. As illustrated in FIG. 3C, the user may interactively rotate the product in any and all possible 360 degree rotations, zoom in and out, and interact with the merchandise in a life-like manner. …Information about the product 58 may also be provided such as where the product was made, special features of the product, ingredients (if the product is food), and the like.” Col. 7, lines 4-19 – “The user may click on the store front at 110 and be directed to the virtual reality portion of the merchant's website. The user may select an item to view, view the item in 3D rotational view, and interact with the product such as opening and closing draws, and the like at 112.” Col. 10, Lines 32-37 – “The comparison shopping expert may provide price comparisons of similar or the same product, alternative products, and the like. Another way to comparison shop may be the use of a special store front in the mall. Yet another way may be the use of a context sensitive comparison shopping software which will review the user's shopping cart and offer alternative suggestions of where to find better prices or alternative merchandise, either using customized user preferences or clickstream data as discussed below.” Col. 7, lines 23-32).


Regarding Claim 16, Glazer/Siddique/Schnack teach the method of claim 13, wherein providing the natural-language based chatbot further includes rendering the natural-language based chatbot as an avatar within the VR store during the VR shopping session (Glazer: “A concierge 62 may be present to assist the user with the virtual shopping experience. The concierge 62 may be present in any form such as a human, or the robot as illustrated in FIGS. 4A and 4B. The concierge 62 may be used to assist the user in shopping through the mall, help find merchandise, help find a store, and the like.” Col 8, lines 18-23).

Regarding Claim 18, Glazer/Siddique/Schnack teach the method of claim 13, wherein processing further includes obtaining payment details from the customer or obtaining registered payment details associated with the customer and processing the payment with the corresponding payment details (Siddique: “The accounts feature 1178 provides options that allow the user to view and manage accounts—balances, transfers and other account related activities, account statistics and other account specific information. These accounts can be mapped to a user's banking accounts, which may be at multiple financial institutions; these could include credit/debit card accounts; accounts for credit cards provided for conducting financial transactions on system 10; gift card accounts.” [0248] – “Users on a shopping trip have the opportunity to use the Split-Bill™ feature to make payments for purchases. … Different payment schemes are available to the users of a shopping trip.” [0216] ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Glazer/Siddique/Schnack for the reasons identified above with respect to claim 13. 

Claims 3, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Glazer/Siddique/Schnack, and further in view of Clark (US 20190325498 A1), hereinafter Clark.

Regarding Claim 3, Glazer/Siddique/Schnack teach the method of claim 2, wherein processing further includes rending a shelf adjacent to the virtual transaction terminal populated with first items for impulse buying by the customer (Siddique: “FIG. 47B also shows features available to the user for specifying the delivery information 1112 of a product upon purchase.” [0242] – “The shopping module 60, based on the user-specified preferences and information may also make recommendations regarding items of apparel that are based on the user's interests, preference and style that have been determined from previous purchases.” [0131] – With reference to Figure 47B, a display with a suggested item “What’s New” is rendered alongside the checkout process.), but do not specifically teach that the first items determined based on a transaction history of the customer.
However, Clark teaches methods for facilitating online purchasing in virtual reality (Clark: Abstract, [0067]), including that the first items determined based on a transaction history of the customer (Clark: “NOWW Checkout : once a product or service is identified , any of the following ( or any combination thereof ) can happen: …. Intelligent purchase via algorithm or history based or suggested ( recommended size or preference driven purchase is put in cart & purchased)” [0528 & 0533]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Glazer/Siddique/Schnack would continue to teach rendering a shelf adjacent to the checkout displaying items for purchase by the user, except that now it would also teach the items being determined based on a transaction history of the customer, according to the teachings of Clark. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability for users to purchase products suited to their needs (Clark: [0002]).

Regarding Claim 12, Glazer/Siddique/Schnack teach the method of claim 1, wherein managing further includes suggesting a substitute item when the customer selects an item for inclusion in the cart (Glazer: “The comparison shopping expert may provide price comparisons of similar or the same product, alternative products, and the like. Another way to comparison shop may be the use of a special store front in the mall. Yet another way may be the use of a context sensitive comparison shopping software which will review the user's shopping cart and offer alternative suggestions of where to find better prices or alternative merchandise, either using customized user preferences or clickstream data as discussed below.” Col. 7, lines 23-32 ), 
but do not specifically teach that the item is identified as being out of stock.
However, Clark teaches methods for facilitating online purchasing in virtual reality (Clark: Abstract, [0067]), including that the item is identified as being out of stock (Clark: “NOWW Checkout: once a product or service is identified, any of the following ( or any combination thereof ) can happen: a . Check for availability through any method ( integration , API , etc. ); b. If not available , offer to search for similar items” [0528-0530]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Glazer/Siddique/Schnack would continue to teach suggesting substitute items, except that now it would also teach that the substitute items are for out-of-stock items, according to the teachings of Clark. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to provide results of benefit to the user (Clark: [0160]).

Regarding Claim 15, Glazer/Siddique/Schnack teach the method of claim 13, but do not specifically teach that providing the natural-language based chatbot further includes activating the natural-language based chatbot based on a spoken word or a spoken phrase of the customer.
However, Clark teaches methods for facilitating online purchasing in virtual reality (Clark: Abstract, [0067]), including activating the natural-language based chatbot based on a spoken word or a spoken phrase of the customer (Clark: “from a chat bot enabled via … auditory prompt )” [0396] – “via a Virtual / Robo Assist … via an auditory request or command” [0422, 0424]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Glazer/Siddique/Schnack would continue to teach a natural-language chatbot, except that now it would also teach the chat-bot being triggered by a spoken command, according to the teachings of Clark. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to intelligently assist a user (Clark: [0238]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Glazer/Siddique/Schnack, and further in view of Aviyam et al (US 20210200943 A1), hereinafter Aviyam.
Regarding Claim 17, Glazer/Siddique/Schnack teach the method of claim 13, but do not specifically teach that the natural-language based chatbot further includes rendering a text box within the VR store for the natural-language chatbot to receive written questions from the customer during the VR shopping session.
However, Aviyam teaches website systems for online shopping (Aviyam: [0006-0008]), including rendering a text box within the VR store for the natural-language chatbot to receive written questions from the customer during the VR shopping session (Aviyam: “a chatbot can be a building block that includes widgets such as text area, textbox, and submit button in addition to frontend code to layout these elements in a chat window and a backend code to analyze the questions from website visitors and prepare a response.” [0227]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Glazer/Siddique/Schnack would continue to teach a natural-language chatbot, except that now it would also teach the chatbot rendering written customer questions in a textbox, according to the teachings of Aviyam. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to present a website with a unified interface (Aviyam: [0005]).

Response to Arguments
	Applicant's arguments filed 10/12/2022 have been fully considered but are not persuasive.

Claim Rejections – 35 USC §103
Applicant’s arguments with respect to the newly amended limitations of the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Schnack is being relied upon to teach the newly amended limitations of the claims, namely the VR laser pointer for direct transportation to a location. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sayyad et al (NPL -see attached) discusses teleportation with a point in VR environments, noting that “teleportation is the most commonly used locomotion technique for consumer, at-home VR.”
Buckley (NPL -see attached) discusses VR teleportation, including illustrating a light/laser line to point to a teleportation destination and noting that such a technique is “VR’s most popular travel mechanic.”
Ye et al (NPL -see attached) discusses a collaborative virtual shopping mall, navigable in virtual reality.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.S./Examiner, Art Unit 3684
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3625